Per Curiam.
• This is a motion to strike out the third and fourth pleas filed by the defendant. These pleas were filed by leave of the court after a demurrer interposed by the defendant to the plaintiff’s declaration had been overruled. Camden v. Greenwald, 36 Vroom 458.
On the argument the defendant’s counsel admitted that the fourth plea, which is the general issue, should be stricken out, as a like plea is already upon the record, and the one now in question is unnecessary.
The third plea must also be stricken out. It tenders no. issue of fact. It is, in effect, a second demurrer. It raises one of the questions alleged as a ground for demurrer, and which was determined against the defendant in the case above cited. The question of law raised by the third plea (for that is what it practically is) has been settled against the defendant by two decisions in this court and one in the Court of.Errors. Miller v. Camden, 35 Vroom 722; Camden v. Greenwald, supra; Miller v. Camden, 35 Vroom 201.
The plea tends to hinder and delay a trial of the issue.
A rule may be entered striking out both pleas, with costs.